This is an original action seeking a writ of habeas corpus. It appears from the petition and the exhibits attached that Noah Spurlock was adjudged guilty of murder in the second degree by the Warrick Circuit Court of Indiana, and that the court at the time had jurisdiction of the person of Noah Spurlock. The Warrick Circuit Court is a court of general jurisdiction, with jurisdiction of the subject-matter. The judgment is regular and sufficient upon its face. The petition alleges that Noah Spurlock is held by the warden of the State Prison under a commitment issued by virtue of said judgment.
It is alleged in the petition for habeas corpus that *Page 18 
the pleadings and proceedings and the statute under which the indictment was drawn are not sufficient to authorize the judgment of guilty of murder in the second degree, and that therefore the judgment is void. But the Warrick Circuit Court had full and sole jurisdiction to interpret the statute and determine the sufficiency of the pleadings to sustain and authorize the judgment. Noah Spurlock was present in court. If the Warrick Circuit Court was in error in determining that the judgment was justified by the pleadings and the statute, his remedy was by exception and appeal. The judgment may have been erroneous; it is not void.
We need not decide the debatable question of whether this court has original jurisdiction to grant writs of habeas corpus. It is sufficient that the petition does not state a cause of action.
The petition is ordered dismissed.